Title: From John Quincy Adams to Louisa Catherine Johnson Adams, 4 November 1814
From: Adams, John Quincy
To: Adams, Louisa Catherine Johnson



N. 50.
My dearest wife.
Ghent 4. November 1814

Your favour of 30. September is still the latest that I have received from you, and it has left me in a solicitude more than ordinary to hear from you again—first because it complains that both yourself and Charles were unwell; and secondly because it expresses some displeasure at what I had written you in the Letter of 6. September, to which it is an answer—It could be my earnest wish to write you nothing but what would give you pleasure; but as in the vicissitudes of which human life is composed that is impossible, my next desire would be at least never to express a sentiment which would give you pain—When I informed you of the circumstances of Milligan’s departure from this place, of the commercial speculations at London and Liverpool which immediately followed his arrival in both those places; of the avowed participation in those speculations, of his companion Creighton—of the very improper disclosure at the same time of circumstances relating to our mission, which could have been made only by or through him, and of which he had the knowledge only by the intimate access which his situation had given him to our house, and of the disgraceful imputations, in which as a natural consequence of these transactions we were all involved, I felt the more keenly the portion of the dishonour which I knew would be shed by them upon myself, as I was not only conscious of its being unmerited, but had taken peculiar caution and subjected myself to considerable inconveniences to avoid every suspicion of such contamination—It was under the influence of this feeling that in writing to you, and in freely communicating to you the circumstances in which we stood, I thought it necessary to repeat the caution I had already given you and to renew the request that you would consider every thing I should tell you on that subject, as exclusively confidential—I was further induced to it because you had written me that Master Charles had assumed a sort of privilege of reading all my Letters, and although I did not apprehend that he could engage in any profound project of operating upon the Exchange, by means of his correspondence with Ghent, it occurred to me that an indiscretion on his part might be possible which would give rise to unfounded and unpleasant rumours—Of my entire and unqualified Confidence in you, I trust that all my subsequent as well as my preceding Letters have given you the most unequivocal proofs—I shall continue to give them notwithstanding your intimation of a wish that I would withhold them, because I take pleasure in giving those proofs, and because I know that the Confidence will be safely reposed.
It was very true that the real state of the Negotiation was divulged in England at the time of Milligan’s expedition, and in all probability by him—It appears also that one of the Clerks in the British Office of foreign Affairs had about the same time been more communicative than was thought consistent with the duties of his place, and was shortly afterwards dismissed—But the Report, that the American Ministers at Ghent were trafficking in Cotton and Tobacco, for their private purses, upon the rupture of the public Negotiation entrusted to them, was so widely circulated, that it has reached us not only in many Letters from England and France, but by the casual conversation of persons, totally strangers to us, in the very streets of this City.
Since that time, facts, more or less material to the issue of the negotiation, have occasionally transpired, but in the English Newspapers they are so blended with other statements given with equal confidence, and totally destitute of foundation, that the public in England have no real knowledge of the true state of things—You will accordingly find that the Accounts both by the Newspapers, and by the private Letters from England will be altogether different from the information you have received and will continue to receive from me—Our occupations and our amusements still furnish a daily paragraph to every Gazette, but there is a mixture of truth and of fiction in their narrative even of particulars which are in their Nature of public notoriety—They have not only noted down our excursions of pleasure, and our shipping of baggage on board the Neptune, but they have sent me to Bruxelles, while I have not slept out of Ghent since my first arrival in it—They have dispatched Mr. Bayard to Paris to take the Court of France by storm, when he was only gone to Bergen op Zoom, to look at the walls, which General Graham intended to storm, and failed—They have sent us or dreamt of our being sent, like fire ships, loaded with combustibles, to Vienna; to blow up the Congress there, and spread a Conflagration of universal War again all over Europe—One day they have prostrated us at the feet of the British Plenipotentiaries, repenting in the dust, and crying for mercy, and the next they have seated us on a Car of triumph, showering gold around us, and bribing Talleyrand with beaucoup d’Argent to arm the universe against the maritime Rights of Old England. All this time we have been proceeding exactly as I have told you; once a fortnight or thereabouts, receiving from the British privy Council a Note, signed by their Plenipotentiaries, full of arrogant language and inadmissible demands, which in three or four days we have answered, sometimes with elaborate argument, always with extreme moderation, occasionally with firmness and spirit, and never with unsuitable concession, much less with the port of suitors, or the attitude of asking for Indulgence—We have attempted, neither to storm the Court of France, nor to blow up the Congress at Vienna—We have left the Powers of the European Continent to their own reflections concerning the maritime Rights of the British Empire, and have been as far from asking of them, as they have been from offering us any of their assistance.—We see plainly enough that we shall have no Peace, but by the failure of the British forces in America, to accomplish the objects for which they were sent, and by the failure of the British Government, to give the Law to all Europe at Vienna—Should they succeed in America, we shall have no peace, because our Country will never submit to the terms they would dictate—Should the succeed at Vienna, we shall have no peace, because they will prefer War with us, to peace upon any terms—In the meant time they are merely multiplying discussions, to keep alive the negotiations alive, until they shall find it their interest to break off or to conclude—In answer to their last note, we shall send them in two or three days, the draft of a Treaty—There is little chance of our finishing in any manner within a Month, and not much probability before the close of the year—My Journey is likely to be in the midst of winter.
We have no later Accounts from England, nor consequently from America since my last. It was not the Fingal that touched at Southampton; but a Dutch vessel, called the Princess of Orange.—The Neptune has sailed from Antwerp for Brest; and the Chauncey on Tuesday last, from Ostend fro New-York.—Love to my Dear Charles, and receive with kindness, what is always kindly intended, from your affectionate husband.
A.